           Case 7:20-cv-09311-NSR Document 13 Filed 02/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PAULINO AGUIRRE, individually and on behalf of                                   2/11/2021
all others similarly situated,

                                Plaintiff,                          No. 20-cv-9311 (NSR)
         -against-                                                          ORDER
GIANFRANCO PIZZERIA & RESTAURANT,
INC., and ANGELO CARILLO,

                                Defendants.

NELSON S. ROMÁN, United States District Judge:

         The Court has been informed that the parties have reached a settlement in principle of this

case. Accordingly, it is hereby ORDERED that this action is dismissed without costs and without

prejudice to restoring the action to the Court’s calendar, provided the application to restore the

action is made within sixty (60) days. Any pending motions are DISMISSED as moot, and all

conferences are CANCELLED.

         The parties are advised that if they wish the Court to retain jurisdiction in this matter for

purposes of enforcing any settlement agreement, they must submit the settlement agreement to

the Court within the next 60 days with a request that the agreement be “so ordered” by the Court.


Dated:    February 11, 2021                                    SO ORDERED:
          White Plains, New York

                                                   ________________________________
                                                          NELSON S. ROMÁN
                                                        United States District Judge
